Citation Nr: 1228114	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  09-05 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to August 23, 1990, for the award of a separate 10 percent evaluation for scar, left third middle finger.

2.  Entitlement to an initial evaluation in excess of 10 percent for scar, left third middle finger.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2005 and June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  In an October 2005 decision, the Board granted entitlement to a separate compensable rating for scar, left third middle finger.

2.  In November 2005, the RO issued a rating decision implementing the Board's October 2005 decision by granted a separate rating of 10 percent for scar, left third middle finger, effective from September 5, 2003;  the Veteran timely perfected an appeal of the effective date set by the RO.

3.  In March 2008, the Board issued a decision that granted an earlier effective date of August 23, 1990, for the award of a separate rating of 10 percent for scar, left third middle finger.  The Veteran did not appeal the Board's determination.

4.  In April 2008, the RO issued a rating decision implementing the Board's March 2008 decision by assigning an earlier effective date of August 23, 1990, for the award of a separate rating of 10 percent for scar, left third middle finger.  

5.  Since the initial grant of service connection, the Veteran's scar, left third middle finger, has been manifested by a scar, measuring 8 centimeters (cm) long by 1 cm wide, which is stable, not deep, without ulceration or breakdown of the skin.



CONCLUSIONS OF LAW

1.  The Board's March 2008 decision, which set August 23, 1990 as the effective date for the award of a separate rating of 10 percent for scar, left third middle finger, is final; and the Veteran's claim must be dismissed. 38 U.S.C.A. §§ 5110, 7104, 7111 (West 2002); 38 C.F.R. §§ 3.400, 20.302 (2011); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The criteria for an initial evaluation in excess of 10 percent for scar, left third middle finger, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to and after August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As for the Veteran's earlier effective date claim, resolution of this appeal rests on the interpretation of the law, rather than a dispute as to the underlying facts of this case. No reasonable possibility exists that any additional assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).   VA's duties to notify and assist are not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As set forth in more detail below, the Veteran's appeal must be dismissed as a matter of law.  

As for the issue of an increased evaluation for scar, left middle finger, this claim arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for this condition.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The RO has obtained all of the Veteran's service and post service treatment records, and has reviewed the Veteran's electronically stored records on the Virtual VA system.  VA examinations in September 2003, January 2010, and June 2011, were conducted by examiners who reviewed the history of the condition with the Veteran, examined the Veteran, and included rationale for the conclusions reached.  These examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

There is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 473.  

I.  Earlier Effective Date Claim

In September 1982, the RO issued a rating decision which granted service connection at a 10 percent initial evaluation for residuals of fracture and scar of the left third middle finger, effective from April 1982.  

In July 1997, the RO filed a claim seeking an increased evaluation for his residuals of fracture and scar of the left third middle finger.  In December 1997, the RO issued a rating decision which denied an increased evaluation for this condition.  Thereafter, the Veteran timely perfected an appeal.

In an October 2005 decision, the Board denied an increased evaluation in excess of 10 percent for the Veteran's residuals of fracture of the left middle finger, and granted entitlement to a separate compensable rating for left middle finger superficial painful scar.

In November 2005, the RO issued a rating decision implementing the Board's October 2005 decision by granted a separate rating of 10 percent for scar, left third middle finger, effective from September 5, 2003;  the Veteran timely perfected an appeal of the effective date set by the RO.

In March 2008, the Board issued a decision granting an earlier effective date of August 23, 1990, for the award of a separate rating of 10 percent for scar, left third middle finger.  The Veteran did not appeal the Board's decision, and it is final.  38 U.S.C.A. § 7104(a).

In April 2008, the RO issued a rating decision implementing the Board's March 2008 decision by assigning an earlier effective date of August 23, 1990, for the award of a separate rating of 10 percent for scar, left third middle finger.  

In March 2009, the Veteran submitted a statement requesting an effective date of 1982 for this award.  In support of his request, he reported having been confused about his rights at that time.

In May 2009, the RO sent the Veteran notice of the requirements for establishing an earlier effective date, including details on submitting a claim based on clear and unmistakable error (CUE).

In August 2006, the United States Court of Appeals for Veterans Claims (Court) entered its decision in Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  In Rudd, the Court held that where a rating decision that established an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on CUE. Id; see also 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1400 (2011).  In essence, the Court in Rudd held that there is no "freestanding" earlier effective date claim that could be raised at any time. See Rudd, 20 Vet. App. at 299-300.

Based on the precedential holding in Rudd, the Board finds that the Veteran's request for an effective date prior to August 23, 1990, for the award of a separate 10 percent evaluation for scar, left third middle finger, must be dismissed.  The Veteran did not appeal the March 2008 Board decision, and that decision is final. See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).  To date, the Veteran has not alleged CUE in the March 2008 Board decision.

In summary, the Board has no alternative but to dismiss the appeal without prejudice to any later filing of a CUE claim.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim must be denied due to an absence of legal entitlement). 

II.  Evaluation for Scar, Left Third Middle Finger

The Veteran is seeking an initial evaluation in excess of 10 percent for scar, left third middle finger.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

During the appeal period, the criteria for rating skin disabilities were revised, effective on August 30, 2002.  Compare 38 C.F.R. § 4.118 (2001), with 38 C.F.R. § 4.118 (2010).  A new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  VAOPGCPREC 07-03, 69 Fed. Reg. 25179 (2004).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  If the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and from, the effective date of the change.  38 U.S.C.A. § 5110 (West 2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  In this case, either the old or revised rating criteria may apply, although the new rating criteria are only applicable since their effective date.  VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000).  

In October 2008 the regulations pertaining to the evaluation of scars were amended a second time, effective October 23, 2008.  However, these regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation applies in this case, the Board finds the 2008 revisions to be inapplicable.

Under Diagnostic Code 7804, in effect prior to and after August 30, 2002, a maximum 10 percent disability rating is warranted for superficial scars that are tender and painful on objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Under the Rating Schedule, effective from August 30, 2002, scars on other than the head, face, or neck that are deep or cause limited motion are rated as 10 percent disabling if they cover an area or areas exceeding 6 square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2010).  Superficial scars, on other than the head, face, or neck, that do not cause limited motion and encompass an area or areas at least 144 square inches (929 square centimeters) warrant a 10 percent evaluation under Diagnostic Code 7802.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2010).  Under Diagnostic Code 7803, superficial scars that are also unstable warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2010).  Diagnostic Code 7805 provided that other scars could be rated on limitation of function of the affected area.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2010).  

Notes to 38 C.F.R. § 4.118 differentiated between deep and superficial scars, by explaining that deep scars are those with underlying tissue damage.  In addition, an unstable scar was specified as one where, for any reason, there was frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7804, Notes (2010).  

Throughout the appeal period, the Veteran's scar, left third middle finger, has been manifested by a scar, measuring 8 cm long by 1 cm. wide, which is tender, not deep, stable, without ulceration or breakdown of the skin.  Specifically, the September 2003 VA examination for skin revealed the Veteran's scar to be on the dorsum of the left middle finger, measuring 8 cm long and 1 cm wide, in a spider shape.  The report noted that the scar was moderately painful, not deep, stable, without adhesions or ulcerations or breakdowns, and no depression.  The VA examiner further noted that there was no elevation or depression, no induration or inflexibility, and without inflammation, edema, or keloid formation.  

As is shown by the evidence, Diagnostic Codes 7801 through 7803 and 7805 are inapplicable, as they do not provide for a rating in excess of the currently assigned 10 percent evaluation.  

In addition to his scar evaluation, the Veteran has also been awarded a separate 10 percent disability rating for his service-connected residuals of fracture and scar, left third middle finger, pursuant to Diagnostic Code 5226.  Diagnostic Code 5226, used in rating limitation of motion of the long (middle) finger, provides a 10 percent rating for ankylosis of the long (middle) finger.  Thus, rating the Veteran's scar based upon a limitation of motion would violate 38 C.F.R. § 4.14 (evaluating the same disability under various Diagnostic Codes is to be avoided), so an additional compensable rating per Diagnostic Code 7805 is not warranted.  

Finally, the Board has considered the issue of whether the schedular evaluation assigned the Veteran's condition herein is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must then consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

As described above, the manifestations of the Veteran's scar, left third middle finger, are contemplated by the schedular criteria in Diagnostic Code 7804 which is based upon a tender superficial scar.  No examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  VA examination of the hand in January 2010 concluded with the opinion that this condition does not prevent the Veteran from gainful employment.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Id.

In light of the foregoing, the Board is unable to find that the medical evidence of record supports assignment of a disability rating greater than 10 percent for the Veteran's service-connected scar, left third middle finger, at any time during the appeal period.  See Fenderson, 12 Vet. App. at 126.  As the preponderance of the evidence is against an initial rating in excess of 10 percent for the service-connected scar, left third middle finger, an increased rating is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to an earlier effective date prior to August 23, 1990, for the award of a separate 10 percent evaluation for scar, left third middle finger, is dismissed.

An initial evaluation in excess of 10 percent for scar, left third middle finger, is denied.


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


